United States District Court
Northern District of California

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:20-cv-00172-JCS Document 5 Filed 01/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Mrs. Sharon Zieroth

Plaintiff(s) Case No. 20-CV-00172-JCS
v.
CONSENT OR DECLINATION
Alex Azar, in his capacity as the Secretary of the TO MAGISTRATE JUDGE
United States Department of Health and Human JURISDICTION

Services
Click here to enter text.
Defendant(s).

 

 

 

 

C] Consent to Magistrate Judge Jurisdiction

In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. J understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR
Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

magistrate judge conduct all further proceedings in this case and I hereby request that this case
be reassigned to a United States district judge.

 

DATE: January 8, 2020 NAME: James Pistorino

 

Counsel for Plaintiff

 

LL =

("Signature

 
